OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end: December 31 Date of reporting period: July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Company Name Ticker CUSIP Meeting Date Item Number Proposal Proponent Voting Proposal (y/n) Mgr Vote Management Recommendation Transocean Ltd. RIGN H8817H100 18-May-12 1 Accept Financial Statements and Statutory Reports Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 2 Appropriation of the Available Earnings for Fiscal Year 2011 Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 3a Elect Glyn Barker as Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 3b Elect Vanessa C.L. Changas Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 3c Elect Chad Deaton as Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 3d Reelect Edward R. Muller as Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 3e Reelect Tan Ek Kia as Director Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 4 Appointment Of Ernst & Young LLP as Independent Registered Public Accounting Firm for Fiscal Year 2012 Management Yes For For Transocean Ltd. RIGN H8817H100 18-May-12 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 1 Approve Individual and Consolidated Financial Statements and Statutory Reports for FY 2011, Allocation of Income, and Distribution of Dividends Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 2 Approve Discharge of Directors Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 3 Reelect Deloitte as Auditor of Individual and Consolidated Accounts Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 4 Amend Articles of Association and General Meeting Regulations Re: Alignment with Applicable Law Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 5 Amend Articles Re: Board of Directors and Corporate Governance Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 6 Amend Articles of Association and General Meeting Regulations Re: Conflicts of Interest Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 7 Reelect Isidro Faine Casas as Director Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 8 Reelect Juan Maria Nin Genova as Director Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 9 Approve 2012-2013 Shares-in-lieu-of-Cash Plan Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 10 Approve Increase in Capital against Voluntary Reserves Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 11 Approve Increase in Capital against Voluntary Reserves Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 12 Change Company Name and Amend Article 1 Accordingly Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 13 Authorize Issuance of Convertible Bonds, Debentures, Warrants, and Other Debt Securities without Preemptive Rights up to EUR 8.4 Billion Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 14 Approve Company's Corporate Web Site Management Yes For For Repsol YPF S.A. REP E8471S130 30-May-12 15 Advisory Vote on Remuneration Report Management Yes Against For Repsol YPF S.A. REP E8471S130 30-May-12 16 Authorize Board to Ratify and Execute Approved Resolutions Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Shoda, Takashi Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Nakayama, Joji Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Une, Tsutomu Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Ogita, Takeshi Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Hirokawa, Kazunori Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Sato, Yuuki Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Hirabayashi, Hiroshi Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Ishihara, Kunio Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Kanazawa, Ichiro Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 Elect Director Sugiyama, Seiji Management Yes For For Daiichi Sankyo Co. Ltd. J11257102 22-Jun-12 3 Approve Annual Bonus Payment to Directors Management Yes For For Institutional Account Name Company Name Ticker CUSIP Meeting Date Record Date Meeting Type Proponent Item Number Proposal Voting Proposal (y/n) Management Recommendation Vote Instruction Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 1 Accept Financial Statements and Statutory Reports Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 2 Re-elect Gerard Kleisterlee as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 3 Re-elect Vittorio Colao as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 4 Re-elect Andy Halford as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 5 Re-elect Stephen Pusey as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 6 Re-elect Renee James as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 7 Re-elect Alan Jebson as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 8 Re-elect Samuel Jonah as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 9 Re-elect Nick Land as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 10 Re-elect Anne Lauvergeon as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 11 Re-elect Luc Vandevelde as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 12 Re-elect Anthony Watson as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 13 Re-elect Philip Yea as Director Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 14 Approve Final Dividend Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 15 Approve Remuneration Report Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 16 Reappoint Deloitte LLP as Auditors Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 17 Authorise the Audit and Risk Committee to Fix Remuneration of Auditors Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 18 Authorise Issue of Equity with Pre-emptive Rights Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 19 Authorise Issue of Equity without Pre-emptive Rights Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 20 Authorise Market Purchase of Ordinary Shares Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 21 Authorise EU Political Donations and Expenditure Yes For For Aristotle/Saul Opportunity Fund Vodafone Group plc VOD G93882135 24-Jul-12 01-Jun-12 Annual Management 22 Authorise the Company to Call EGM with Two Weeks' Notice Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 1 Elect Director Bradbury H. Anderson Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 2 Elect Director R. Kerry Clark Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 3 Elect Director Paul Danos Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 4 Elect Director William T. Esrey Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 5 Elect Director Raymond V. Gilmartin Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 6 Elect Director Judith Richards Hope Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 7 Elect Director Heidi G. Miller Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 8 Elect Director Hilda Ochoa-Brillembourg Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 9 Elect Director Steve Odland Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 10 Elect Director Kendall J. Powell Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 11 Elect Director Michael D. Rose Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 12 Elect Director Robert L. Ryan Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 13 Elect Director Dorothy A. Terrell Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 14 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund General Mills, Inc. GIS 24-Sep-12 26-Jul-12 Annual Management 15 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 1 Accept Financial Statements and Statutory Reports Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 2 Approve Remuneration Report Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 3 Approve Final Dividend Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 4 Re-elect Peggy Bruzelius as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 5 Re-elect Laurence Danon as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 6 Re-elect Lord Davies of Abersoch as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 7 Re-elect Betsy Holden as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 8 Re-elect Dr Franz Humer as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 9 Re-elect Deirdre Mahlan as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 10 Re-elect Philip Scott as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 11 Re-elect Todd Stitzer as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 12 Re-elect Paul Walsh as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 13 Elect Ho KwonPing as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 14 Elect Ivan Menezes as Director Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 15 Reappoint KPMG Audit plc as Auditors Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 16 Authorise Board to Fix Remuneration of Auditors Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 17 Authorise Issue of Equity with Pre-emptive Rights Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 18 Authorise Issue of Equity without Pre-emptive Rights Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 19 Authorise Market Purchase of Ordinary Shares Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 20 Authorise EU Political Donations and Expenditure Yes For For Aristotle/Saul Opportunity Fund Diageo plc DGEl G42089113 17-Oct-12 04-Sep-12 Annual Management 21 Authorise the Company to Call EGM with Two Weeks' Notice Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management Elect Director Jeffrey S. Berg Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management Elect Director H. Raymond Bingham Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management Elect Director Michael J. Boskin Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management Elect Director Safra A. Catz Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management Elect Director Bruce R. Chizen Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management Elect Director George H. Conrades Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management Elect Director Lawrence J. Ellison Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management Elect Director Hector Garcia-Molina Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management Elect Director Jeffrey O. Henley Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management Elect Director Mark V. Hurd Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management Elect Director Donald L. Lucas Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management Elect Director Naomi O. Seligman Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management 3 Amend Non-Employee Director Stock Option Plan Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Management 4 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Share Holder 5 Adopt Multiple Performance Metrics Under Executive Incentive Plans Yes Against Against Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Share Holder 6 Require Independent Board Chairman Yes Against Against Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Share Holder 7 Adopt Retention Ratio for Executives/Directors Yes Against Against Aristotle/Saul Opportunity Fund Oracle Corporation ORCL 68389X105 07-Nov-12 10-Sep-12 Annual Share Holder 8 Pro-rata Vesting of Equity Awards Yes Against Against Aristotle/Saul Opportunity Fund Pall Corporation PLL 12-Dec-12 23-Oct-12 Annual Management Elect Director Amy E. Alving Yes For For Aristotle/Saul Opportunity Fund Pall Corporation PLL 12-Dec-12 23-Oct-12 Annual Management Elect Director Robert B. Coutts Yes For For Aristotle/Saul Opportunity Fund Pall Corporation PLL 12-Dec-12 23-Oct-12 Annual Management Elect Director Mark E. Goldstein Yes For For Aristotle/Saul Opportunity Fund Pall Corporation PLL 12-Dec-12 23-Oct-12 Annual Management Elect Director Cheryl W. Grise Yes For For Aristotle/Saul Opportunity Fund Pall Corporation PLL 12-Dec-12 23-Oct-12 Annual Management Elect Director Ronald L. Hoffman Yes For For Aristotle/Saul Opportunity Fund Pall Corporation PLL 12-Dec-12 23-Oct-12 Annual Management Elect Director Lawrence D. Kingsley Yes For For Aristotle/Saul Opportunity Fund Pall Corporation PLL 12-Dec-12 23-Oct-12 Annual Management Elect Director Dennis N. Longstreet Yes For For Aristotle/Saul Opportunity Fund Pall Corporation PLL 12-Dec-12 23-Oct-12 Annual Management Elect Director B. Craig Owens Yes For For Aristotle/Saul Opportunity Fund Pall Corporation PLL 12-Dec-12 23-Oct-12 Annual Management Elect Director Katharine L. Plourde Yes For For Aristotle/Saul Opportunity Fund Pall Corporation PLL 12-Dec-12 23-Oct-12 Annual Management Elect Director Edward Travaglianti Yes For For Aristotle/Saul Opportunity Fund Pall Corporation PLL 12-Dec-12 23-Oct-12 Annual Management Elect Director Bret W. Wise Yes For For Aristotle/Saul Opportunity Fund Pall Corporation PLL 12-Dec-12 23-Oct-12 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund Pall Corporation PLL 12-Dec-12 23-Oct-12 Annual Management 3 Amend Bylaws Yes For For Aristotle/Saul Opportunity Fund Pall Corporation PLL 12-Dec-12 23-Oct-12 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Enersis S.A. ENERSIS P37186106 20-Dec-12 16-Nov-12 Special Management 1 Approve Transaction with Related Party Yes For For Aristotle/Saul Opportunity Fund Enersis S.A. ENERSIS P37186106 20-Dec-12 16-Nov-12 Special Management 2 Approve Increase in Capital via Share Issuance Yes For For Aristotle/Saul Opportunity Fund Enersis S.A. ENERSIS P37186106 20-Dec-12 16-Nov-12 Special Management 3 Approve Non-Monetary Contributions that May Be Capitalized in Connection with Company's Capital Increase Yes For For Aristotle/Saul Opportunity Fund Enersis S.A. ENERSIS P37186106 20-Dec-12 16-Nov-12 Special Management 4 Authorize Board to Set Issue Price in Connection with Company's Capital Increase Yes For For Aristotle/Saul Opportunity Fund Enersis S.A. ENERSIS P37186106 20-Dec-12 16-Nov-12 Special Management 5 Approve Share Subscription Offer to be Made in the First Instance Within Preemptive Subscription Period and the Remaining Shares not Subscribed Within that Period to be Offered in a Remaining Subscription Period Yes For For Aristotle/Saul Opportunity Fund Enersis S.A. ENERSIS P37186106 20-Dec-12 16-Nov-12 Special Management 6 Approve that All Share Subscription Contracts are Subject to Fulfillment of a Conditional Clause Yes For For Aristotle/Saul Opportunity Fund Enersis S.A. ENERSIS P37186106 20-Dec-12 16-Nov-12 Special Management 7 Approve Use of Funds Raised from Capital Increase Yes For For Aristotle/Saul Opportunity Fund Enersis S.A. ENERSIS P37186106 20-Dec-12 16-Nov-12 Special Management 8 Amend Article 5 and Transitory Article 2 to Reflect Changes in Capital Yes For For Aristotle/Saul Opportunity Fund Enersis S.A. ENERSIS P37186106 20-Dec-12 16-Nov-12 Special Management 9 Adopt All Necessary Agreements to Implement Capital Increase Yes For For Aristotle/Saul Opportunity Fund Enersis S.A. ENERSIS P37186106 20-Dec-12 16-Nov-12 Special Management 10 Authorize Board to Ratify and Execute Approved Resolutions Yes For For Aristotle/Saul Opportunity Fund Enersis S.A. ENERSIS P37186106 20-Dec-12 16-Nov-12 Special Management 11 Ratify Third Risk Assessment Company Yes For For Aristotle/Saul Opportunity Fund Enersis S.A. ENERSIS P37186106 20-Dec-12 16-Nov-12 Special Management Request from Public Company Accounting Oversight Board (PCAOB) to Company's External Auditors, Ernst & Young No Aristotle/Saul Opportunity Fund Enersis S.A. ENERSIS P37186106 20-Dec-12 16-Nov-12 Special Management Receive Special Auditors' Report Regarding Related-Party Transactions No Aristotle/Saul Opportunity Fund Apple Inc. AAPL 27-Feb-13 02-Jan-13 Annual Management Elect Director William Campbell Yes For For Aristotle/Saul Opportunity Fund Apple Inc. AAPL 27-Feb-13 02-Jan-13 Annual Management Elect Director Timothy Cook Yes For For Aristotle/Saul Opportunity Fund Apple Inc. AAPL 27-Feb-13 02-Jan-13 Annual Management Elect Director Millard Drexler Yes For For Aristotle/Saul Opportunity Fund Apple Inc. AAPL 27-Feb-13 02-Jan-13 Annual Management Elect Director Al Gore Yes For For Aristotle/Saul Opportunity Fund Apple Inc. AAPL 27-Feb-13 02-Jan-13 Annual Management Elect Director Robert Iger Yes For For Aristotle/Saul Opportunity Fund Apple Inc. AAPL 27-Feb-13 02-Jan-13 Annual Management Elect Director Andrea Jung Yes For For Aristotle/Saul Opportunity Fund Apple Inc. AAPL 27-Feb-13 02-Jan-13 Annual Management Elect Director Arthur Levinson Yes For For Aristotle/Saul Opportunity Fund Apple Inc. AAPL 27-Feb-13 02-Jan-13 Annual Management Elect Director Ronald Sugar Yes For For Aristotle/Saul Opportunity Fund Apple Inc. AAPL 27-Feb-13 02-Jan-13 Annual Management 2 Amend Articles of Incorporation Yes For For Aristotle/Saul Opportunity Fund Apple Inc. AAPL 27-Feb-13 02-Jan-13 Annual Management 3 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund Apple Inc. AAPL 27-Feb-13 02-Jan-13 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Apple Inc. AAPL 27-Feb-13 02-Jan-13 Annual Share Holder 5 Stock Retention/Holding Period Yes Against Against Aristotle/Saul Opportunity Fund Apple Inc. AAPL 27-Feb-13 02-Jan-13 Annual Share Holder 6 Establish Board Committee on Human Rights Yes Against Against Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 1.A Approve Consolidated and Standalone Financial Statements Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 1.B Approve Discharge of Board Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 2 Approve Allocation of Income and Dividends Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 3.A Reelect Guillermo de la Dehesa Romero as Director Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 3.B Reelect Abel Matutes Juan as Director Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 3.C Reelect Ángel Jado Becerro de Bengoa as Director Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 3.D Reelect Javier Botín-Sanz de Sautuola y O'Shea as Director Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 3.E Reelect Isabel Tocino Biscarolasaga as Director Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 3.F Reelect Fernando de Asúa Álvarez as Director Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 4 Renew Appointment of Deloitte as Auditor Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 5 Approve Company's Corporate Website Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 6 Approve Acquisition of Banco Español de Crédito SA Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 7 Approve Merger by Absorption of Banif Sa Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 8.A Amend Article 58 Re: Board Remuneration Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 8.B Amend Article 61 Re: Company's Corporate Website Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 9 Approve Capital Raising Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 10 Authorize Increase in Capital up to 50 Percent via Issuance of New Shares, Excluding Preemptive Rights of up to 20 Percent Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 11.A Authorize Capitalization of Reserves for Scrip Dividends Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 11.B Authorize Capitalization of Reserves for Scrip Dividends Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 11.C Authorize Capitalization of Reserves for Scrip Dividends Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 11.D Authorize Capitalization of Reserves for Scrip Dividends Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 12.A Authorize Issuance of Convertible Bonds, Debentures, Warrants, and Other Debt Securities without Preemptive Rights up to EUR 10 Billion Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 12.B Authorize Issuance of Non-Convertible Debt Securities up to EUR 50 Billion Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 13.A Approve Deferred Share Bonus Plan Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 13.B Approve Deferred Share Bonus Plan Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 13.C Approve Employee Stock Purchase Plan Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 14 Authorize Board to Ratify and Execute Approved Resolutions Yes For For Aristotle/Saul Opportunity Fund Banco Santander S.A. SAN E19790109 21-Mar-13 12-Feb-13 Annual Management 15 Advisory Vote on Remuneration Policy Report Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 10-Apr-13 15-Feb-13 Annual Management Elect Director Irving Bolotin Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 10-Apr-13 15-Feb-13 Annual Management Elect Director Steven L. Gerard Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 10-Apr-13 15-Feb-13 Annual Management Elect Director Theron I. (Tig) Gilliam Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 10-Apr-13 15-Feb-13 Annual Management Elect Director Sherrill W. Hudson Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 10-Apr-13 15-Feb-13 Annual Management Elect Director R. Kirk Landon Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 10-Apr-13 15-Feb-13 Annual Management Elect Director Sidney Lapidus Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 10-Apr-13 15-Feb-13 Annual Management Elect Director Stuart A. Miller Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 10-Apr-13 15-Feb-13 Annual Management Elect Director Jeffrey Sonnenfeld Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 10-Apr-13 15-Feb-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Lennar Corporation LEN 10-Apr-13 15-Feb-13 Annual Management 3 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 1a Elect Director Peter L.S. Currie Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 1b Elect Director Tony Isaac Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 1c Elect Director K. Vaman Kamath Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 1d Elect Director Paal Kibsgaard Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 1e Elect Director Nikolay Kudryavtsev Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 1f Elect Director Adrian Lajous Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 1g Elect Director Michael E. Marks Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 1h Elect Director Lubna S. Olayan Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 1i Elect Director L. Rafael Reif Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 1j Elect Director Tore I. Sandvold Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 1k Elect Director Henri Seydoux Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 3 Adopt and Approve Financials and Dividends Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 4 Ratify PricewaterhouseCoopers LLP as Auditors Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 5 Approve Omnibus Stock Plan Yes For For Aristotle/Saul Opportunity Fund Schlumberger Limited SLB 10-Apr-13 20-Feb-13 Annual Management 6 Amend Employee Stock Purchase Plan Yes For For Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 1 Accept Annual Report, Financial Statements, and Reports of External Auditors and Auditors for Fiscal Year 2012 Yes For For Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 2 Approve Allocation of Income and Distribution of Dividends Yes For For Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 3 Elect Directors Yes For Against Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 4 Approve Remuneration of Directors Yes For For Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 5 Approve Remuneration and Budget of Directors' Committee for Fiscal Year 2013 Yes For For Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 6 Present Information on Board Reports on Board Expenses, Annual Management, Expenditures and Activities of the Directors' Committee No Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 7 Elect External Auditors Yes For For Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 8 Elect Two Auditors and their Respective Alternates; Approve Their Remuneration Yes For For Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 9 Designate Risk Assessment Companies Yes For For Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 10 Approve Investment and Financing Policy Yes For For Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 11 Present Information on Dividend Policy and Procedures for Dividend Distribution No Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 12 Receive Special Auditors' Report Regarding Related-Party Transactions No Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 13 Present Report Re: Processing, Printing, and Mailing Information Required by Chilean Law No Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 14 Other Business (Voting) Yes For Against Aristotle/Saul Opportunity Fund Enersis SA ENERSIS P37186106 16-Apr-13 18-Mar-13 Annual Management 15 Authorize Board to Ratify and Execute Approved Resolutions Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 18-Apr-13 19-Feb-13 Annual Management 1a Elect Director Ralph W. Babb, JR. Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 18-Apr-13 19-Feb-13 Annual Management 1b Elect Director Mark A. Blinn Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 18-Apr-13 19-Feb-13 Annual Management 1c Elect Director Daniel A. Carp Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 18-Apr-13 19-Feb-13 Annual Management 1d Elect Director Carrie S. Cox Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 18-Apr-13 19-Feb-13 Annual Management 1e Elect Director Pamela H. Patsley Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 18-Apr-13 19-Feb-13 Annual Management 1f Elect Director Robert E. Sanchez Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 18-Apr-13 19-Feb-13 Annual Management 1g Elect Director Wayne R. Sanders Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 18-Apr-13 19-Feb-13 Annual Management 1h Elect Director Ruth J. Simmons Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 18-Apr-13 19-Feb-13 Annual Management 1i Elect Director Richard K. Templeton Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 18-Apr-13 19-Feb-13 Annual Management 1j Elect Director Christine Todd Whitman Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 18-Apr-13 19-Feb-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Texas Instruments Incorporated TXN 18-Apr-13 19-Feb-13 Annual Management 3 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 18-Apr-13 22-Feb-13 Annual Management Elect Director Andres R. Gluski Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 18-Apr-13 22-Feb-13 Annual Management Elect Director Zhang Guo Bao Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 18-Apr-13 22-Feb-13 Annual Management Elect Director Kristina M. Johnson Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 18-Apr-13 22-Feb-13 Annual Management Elect Director Tarun Khanna Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 18-Apr-13 22-Feb-13 Annual Management Elect Director John A. Koskinen Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 18-Apr-13 22-Feb-13 Annual Management Elect Director Philip Lader Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 18-Apr-13 22-Feb-13 Annual Management Elect Director Sandra O. Moose Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 18-Apr-13 22-Feb-13 Annual Management Elect Director John B. Morse, Jr. Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 18-Apr-13 22-Feb-13 Annual Management Elect Director Moises Naim Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 18-Apr-13 22-Feb-13 Annual Management Elect Director Charles O. Rossotti Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 18-Apr-13 22-Feb-13 Annual Management Elect Director Sven Sandstrom Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 18-Apr-13 22-Feb-13 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund The AES Corporation AES 00130H105 18-Apr-13 22-Feb-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund eBay Inc. EBAY 18-Apr-13 13-Mar-13 Annual Management 1a Elect Director David M. Moffett Yes For For Aristotle/Saul Opportunity Fund eBay Inc. EBAY 18-Apr-13 13-Mar-13 Annual Management 1b Elect Director Richard T. Schlosberg, III Yes For For Aristotle/Saul Opportunity Fund eBay Inc. EBAY 18-Apr-13 13-Mar-13 Annual Management 1c Elect Director Thomas J. Tierney Yes For For Aristotle/Saul Opportunity Fund eBay Inc. EBAY 18-Apr-13 13-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund eBay Inc. EBAY 18-Apr-13 13-Mar-13 Annual Share Holder 3 Report on Lobbying Payments and Policy Yes Against Against Aristotle/Saul Opportunity Fund eBay Inc. EBAY 18-Apr-13 13-Mar-13 Annual Share Holder 4 Report on Privacy and Data Security Yes Against Against Aristotle/Saul Opportunity Fund eBay Inc. EBAY 18-Apr-13 13-Mar-13 Annual Management 5 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 1 Elect Director W. Geoffrey Beattie Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 2 Elect Director John J. Brennan Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 3 Elect Director James I. Cash, Jr. Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 4 Elect Director Francisco D'Souza Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 5 Elect Director Marijn E. Dekkers Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 6 Elect Director Ann M. Fudge Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 7 Elect Director Susan Hockfield Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 8 Elect Director Jeffrey R. Immelt Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 9 Elect Director Andrea Jung Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 10 Elect Director Robert W. Lane Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 11 Elect Director Ralph S. Larsen Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 12 Elect Director Rochelle B. Lazarus Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 13 Elect Director James J. Mulva Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 14 Elect Director Mary L. Schapiro Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 15 Elect Director Robert J. Swieringa Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 16 Elect Director James S. Tisch Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 17 Elect Director Douglas A. Warner, III Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 18 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Management 19 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Share Holder 20 Cessation of All Stock Options and Bonuses Yes Against Against Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Share Holder 21 Establish Term Limits for Directors Yes Against Against Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Share Holder 22 Require Independent Board Chairman Yes Against Against Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Share Holder 23 Provide Right to Act by Written Consent Yes Against Against Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Share Holder 24 Stock Retention/Holding Period Yes Against Against Aristotle/Saul Opportunity Fund General Electric Company GE 24-Apr-13 25-Feb-13 Annual Share Holder 25 Require More Director Nominations Than Open Seats Yes Against Against Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 1a Elect Director Michael W. Brown Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 1b Elect Director Randolph L. Cowen Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 1c Elect Director Gail Deegan Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 1d Elect Director James S. DiStasio Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 1e Elect Director John R. Egan Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 1f Elect Director Edmund F. Kelly Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 1g Elect Director Judith A. Miscik Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 1h Elect Director Windle B. Priem Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 1i Elect Director Paul Sagan Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 1j Elect Director David N. Strohm Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 1k Elect Director Joseph M. Tucci Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 4 Amend Omnibus Stock Plan Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 5 Amend Qualified Employee Stock Purchase Plan Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Management 6 Provide Right to Act by Written Consent Yes For For Aristotle/Saul Opportunity Fund EMC Corporation EMC 01-May-13 01-Mar-13 Annual Share Holder 7 Require Consistency with Corporate Values and Report on Political Contributions Yes Against Against Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 01-May-13 07-Mar-13 Annual Management Elect Director Mary T. Barra Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 01-May-13 07-Mar-13 Annual Management Elect Director Nicholas D. Chabraja Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 01-May-13 07-Mar-13 Annual Management Elect Director James S. Crown Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 01-May-13 07-Mar-13 Annual Management Elect Director William P. Fricks Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 01-May-13 07-Mar-13 Annual Management Elect Director Paul G. Kaminski Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 01-May-13 07-Mar-13 Annual Management Elect Director John M. Keane Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 01-May-13 07-Mar-13 Annual Management Elect Director Lester L. Lyles Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 01-May-13 07-Mar-13 Annual Management Elect Director Phebe N. Novakovic Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 01-May-13 07-Mar-13 Annual Management Elect Director William A. Osborn Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 01-May-13 07-Mar-13 Annual Management Elect Director Robert Walmsley Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 01-May-13 07-Mar-13 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 01-May-13 07-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 01-May-13 07-Mar-13 Annual Share Holder 4 Report on Lobbying Payments and Policy Yes Against Against Aristotle/Saul Opportunity Fund General Dynamics Corporation GD 01-May-13 07-Mar-13 Annual Share Holder 5 Review and Assess Human Rights Policy Yes Against Against Aristotle/Saul Opportunity Fund SPX Corporation SPW 02-May-13 11-Mar-13 Annual Management Elect Director Terry S. Lisenby Yes For For Aristotle/Saul Opportunity Fund SPX Corporation SPW 02-May-13 11-Mar-13 Annual Management Elect Director David V. Singer Yes For For Aristotle/Saul Opportunity Fund SPX Corporation SPW 02-May-13 11-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund SPX Corporation SPW 02-May-13 11-Mar-13 Annual Management 3 Declassify the Board of Directors Yes For For Aristotle/Saul Opportunity Fund SPX Corporation SPW 02-May-13 11-Mar-13 Annual Management 4 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund AbbVie Inc. ABBV 00287Y109 06-May-13 08-Mar-13 Annual Management Elect Director William H.L. Burnside Yes For For Aristotle/Saul Opportunity Fund AbbVie Inc. ABBV 00287Y109 06-May-13 08-Mar-13 Annual Management Elect Director Edward J. Rapp Yes For For Aristotle/Saul Opportunity Fund AbbVie Inc. ABBV 00287Y109 06-May-13 08-Mar-13 Annual Management Elect Director Roy S. Roberts Yes For For Aristotle/Saul Opportunity Fund AbbVie Inc. ABBV 00287Y109 06-May-13 08-Mar-13 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund AbbVie Inc. ABBV 00287Y109 06-May-13 08-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund AbbVie Inc. ABBV 00287Y109 06-May-13 08-Mar-13 Annual Management 4 Advisory Vote on Say on Pay Frequency Yes One Year One Year Aristotle/Saul Opportunity Fund AbbVie Inc. ABBV 00287Y109 06-May-13 08-Mar-13 Annual Management 5 Approve Omnibus Stock Plan Yes For For Aristotle/Saul Opportunity Fund Baxter International Inc. BAX 07-May-13 11-Mar-13 Annual Management 1a Elect Director Thomas F. Chen Yes For For Aristotle/Saul Opportunity Fund Baxter International Inc. BAX 07-May-13 11-Mar-13 Annual Management 1b Elect Director Blake E. Devitt Yes For For Aristotle/Saul Opportunity Fund Baxter International Inc. BAX 07-May-13 11-Mar-13 Annual Management 1c Elect Director John D. Forsyth Yes For For Aristotle/Saul Opportunity Fund Baxter International Inc. BAX 07-May-13 11-Mar-13 Annual Management 1d Elect Director Gail D. Fosler Yes For For Aristotle/Saul Opportunity Fund Baxter International Inc. BAX 07-May-13 11-Mar-13 Annual Management 1e Elect Director Carole J. Shapazian Yes For For Aristotle/Saul Opportunity Fund Baxter International Inc. BAX 07-May-13 11-Mar-13 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund Baxter International Inc. BAX 07-May-13 11-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Baxter International Inc. BAX 07-May-13 11-Mar-13 Annual Management 4 Declassify the Board of Directors Yes For For Aristotle/Saul Opportunity Fund Baxter International Inc. BAX 07-May-13 11-Mar-13 Annual Management 5 Provide Right to Call Special Meeting Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-13 28-Mar-13 Annual Management 1 Receive Financial Statements and Statutory Reports for Fiscal 2012 (Non-Voting) No Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-13 28-Mar-13 Annual Management 2 Approve Allocation of Income and Dividends of EUR 1.35per Share Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-13 28-Mar-13 Annual Management 3 Approve Discharge of Management Board for Fiscal 2012 Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-13 28-Mar-13 Annual Management 4 Approve Discharge of Supervisory Board for Fiscal 2012 Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-13 28-Mar-13 Annual Management 5 Approve Amendments of Affiliation Agreements with Subsidiaries Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-13 28-Mar-13 Annual Management 6 Approve Creation of EUR 50 Million Pool of Capital with Preemptive Rights Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-13 28-Mar-13 Annual Management 7 Approve Creation of EUR 25 Million Pool of Capital without Preemptive Rights Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-13 28-Mar-13 Annual Management 8 Approve Creation of EUR 20 Million Pool of Capital with Partial Exclusion of Preemptive Rights Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-13 28-Mar-13 Annual Management 9 Ratify KPMG AG as Auditors for Fiscal 2013 Yes For For Aristotle/Saul Opportunity Fund Adidas AG ADS D0066B102 08-May-13 28-Mar-13 Annual Management 10 Ratify KPMG as Auditor for the Review of the Half Year Financial Reports 2013 Yes For For Aristotle/Saul Opportunity Fund The Dow Chemical Company DOW 09-May-13 18-Mar-13 Annual Management 1a Elect Director Arnold A. Allemang Yes For For Aristotle/Saul Opportunity Fund The Dow Chemical Company DOW 09-May-13 18-Mar-13 Annual Management 1b Elect Director Ajay Banga Yes For For Aristotle/Saul Opportunity Fund The Dow Chemical Company DOW 09-May-13 18-Mar-13 Annual Management 1c Elect Director Jacqueline K. Barton Yes For For Aristotle/Saul Opportunity Fund The Dow Chemical Company DOW 09-May-13 18-Mar-13 Annual Management 1d Elect Director James A. Bell Yes For For Aristotle/Saul Opportunity Fund The Dow Chemical Company DOW 09-May-13 18-Mar-13 Annual Management 1e Elect Director Jeff M. Fettig Yes For For Aristotle/Saul Opportunity Fund The Dow Chemical Company DOW 09-May-13 18-Mar-13 Annual Management 1f Elect Director Andrew N. Liveris Yes For For Aristotle/Saul Opportunity Fund The Dow Chemical Company DOW 09-May-13 18-Mar-13 Annual Management 1g Elect Director Paul Polman Yes For For Aristotle/Saul Opportunity Fund The Dow Chemical Company DOW 09-May-13 18-Mar-13 Annual Management 1h Elect Director Dennis H. Reilley Yes For For Aristotle/Saul Opportunity Fund The Dow Chemical Company DOW 09-May-13 18-Mar-13 Annual Management 1i Elect Director James M. Ringler Yes For For Aristotle/Saul Opportunity Fund The Dow Chemical Company DOW 09-May-13 18-Mar-13 Annual Management 1j Elect Director Ruth G. Shaw Yes For For Aristotle/Saul Opportunity Fund The Dow Chemical Company DOW 09-May-13 18-Mar-13 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund The Dow Chemical Company DOW 09-May-13 18-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund The Dow Chemical Company DOW 09-May-13 18-Mar-13 Annual Share Holder 4 Stock Retention Yes Against Against Aristotle/Saul Opportunity Fund First Republic Bank FRC 33616C100 14-May-13 18-Mar-13 Annual Management Elect Director James H. Herbert, II Yes For For Aristotle/Saul Opportunity Fund First Republic Bank FRC 33616C100 14-May-13 18-Mar-13 Annual Management Elect Director Katherine August-deWilde Yes For For Aristotle/Saul Opportunity Fund First Republic Bank FRC 33616C100 14-May-13 18-Mar-13 Annual Management Elect Director Thomas J. Barrack, Jr. Yes For For Aristotle/Saul Opportunity Fund First Republic Bank FRC 33616C100 14-May-13 18-Mar-13 Annual Management Elect Director Frank J. Fahrenkopf, Jr. Yes For For Aristotle/Saul Opportunity Fund First Republic Bank FRC 33616C100 14-May-13 18-Mar-13 Annual Management Elect Director William E. Ford Yes For For Aristotle/Saul Opportunity Fund First Republic Bank FRC 33616C100 14-May-13 18-Mar-13 Annual Management Elect Director L. Martin Gibbs Yes For For Aristotle/Saul Opportunity Fund First Republic Bank FRC 33616C100 14-May-13 18-Mar-13 Annual Management Elect Director Sandra R. Hernandez Yes For For Aristotle/Saul Opportunity Fund First Republic Bank FRC 33616C100 14-May-13 18-Mar-13 Annual Management Elect Director Pamela J. Joyner Yes For For Aristotle/Saul Opportunity Fund First Republic Bank FRC 33616C100 14-May-13 18-Mar-13 Annual Management Elect Director Reynold Levy Yes For For Aristotle/Saul Opportunity Fund First Republic Bank FRC 33616C100 14-May-13 18-Mar-13 Annual Management Elect Director Jody S. Lindell Yes For For Aristotle/Saul Opportunity Fund First Republic Bank FRC 33616C100 14-May-13 18-Mar-13 Annual Management Elect Director George G.C. Parker Yes For For Aristotle/Saul Opportunity Fund First Republic Bank FRC 33616C100 14-May-13 18-Mar-13 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund First Republic Bank FRC 33616C100 14-May-13 18-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 1 Receive Report of Management Board (Non-Voting) No Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 2 Approve Financial Statements and Allocation of Income Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 3 Approve Discharge of Executive Board Members Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 4 Approve Discharge of Non-Executive Board Members Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 5 Reelect P.G.J.M. Polman as CEO to Board of Directors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 6 Relect R.J.M.S. Huet as CFO to Board of Directors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 7 Reelect L.O. Fresco to Board of Directors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 8 Reelect A.M. Fudge to Board of Directors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 9 Reelect C.E. Golden to Board of Directors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 10 Reelect B.E. Grote to Board of Directors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 11 Reelect H. Nyasulu to Board of Directors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 12 Reelect M. Rifkind to Board of Directors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 13 Reelect K.J. Storm to Board of Directors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 14 Reelect M. Treschow to Board of Directors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 15 Reelect P.S. Walsh to Board of Directors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 16 Elect L.M. Cha to Board of Directors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 17 Elect M.Ma to Board of Directors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 18 Elect J. Rishton to Board of Directors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 19 Ratify PricewaterhouseCoopers Accountants NV as Auditors Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 20 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 21 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 22 Approve Authorization to Cancel Ordinary Shares Yes For For Aristotle/Saul Opportunity Fund Unilever NV UN N8981F271 15-May-13 17-Apr-13 Annual Management 23 Allow Questions and Close Meeting No Aristotle/Saul Opportunity Fund Verisk Analytics, Inc. VRSK 92345Y106 15-May-13 18-Mar-13 Annual Management Elect Director John F. Lehman, Jr. Yes For For Aristotle/Saul Opportunity Fund Verisk Analytics, Inc. VRSK 92345Y106 15-May-13 18-Mar-13 Annual Management Elect Director Andrew G. Mills Yes For For Aristotle/Saul Opportunity Fund Verisk Analytics, Inc. VRSK 92345Y106 15-May-13 18-Mar-13 Annual Management Elect Director Constantine P. Iordanou Yes For For Aristotle/Saul Opportunity Fund Verisk Analytics, Inc. VRSK 92345Y106 15-May-13 18-Mar-13 Annual Management Elect Director Scott G. Stephenson Yes For For Aristotle/Saul Opportunity Fund Verisk Analytics, Inc. VRSK 92345Y106 15-May-13 18-Mar-13 Annual Management 2 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Verisk Analytics, Inc. VRSK 92345Y106 15-May-13 18-Mar-13 Annual Management 3 Approve Omnibus Stock Plan Yes For For Aristotle/Saul Opportunity Fund Verisk Analytics, Inc. VRSK 92345Y106 15-May-13 18-Mar-13 Annual Management 4 Approve Executive Incentive Bonus Plan Yes For For Aristotle/Saul Opportunity Fund Verisk Analytics, Inc. VRSK 92345Y106 15-May-13 18-Mar-13 Annual Management 5 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund J. C. Penney Company, Inc. JCP 17-May-13 18-Mar-13 Annual Management 1a Elect Director William A. Ackman Yes For For Aristotle/Saul Opportunity Fund J. C. Penney Company, Inc. JCP 17-May-13 18-Mar-13 Annual Management 1b Elect Director Colleen C. Barrett Yes For For Aristotle/Saul Opportunity Fund J. C. Penney Company, Inc. JCP 17-May-13 18-Mar-13 Annual Management 1c Elect Director Thomas J. Engibous Yes For For Aristotle/Saul Opportunity Fund J. C. Penney Company, Inc. JCP 17-May-13 18-Mar-13 Annual Management 1d Elect Director Kent B. Foster Yes For For Aristotle/Saul Opportunity Fund J. C. Penney Company, Inc. JCP 17-May-13 18-Mar-13 Annual Management 1e Elect Director Geraldine B. Laybourne Yes For For Aristotle/Saul Opportunity Fund J. C. Penney Company, Inc. JCP 17-May-13 18-Mar-13 Annual Management 1f Elect Director Leonard H. Roberts Yes For For Aristotle/Saul Opportunity Fund J. C. Penney Company, Inc. JCP 17-May-13 18-Mar-13 Annual Management 1g Elect Director Steven Roth Yes For For Aristotle/Saul Opportunity Fund J. C. Penney Company, Inc. JCP 17-May-13 18-Mar-13 Annual Management 1h Elect Director Javier G. Teruel Yes For For Aristotle/Saul Opportunity Fund J. C. Penney Company, Inc. JCP 17-May-13 18-Mar-13 Annual Management 1i Elect Director R. Gerald Turner Yes For For Aristotle/Saul Opportunity Fund J. C. Penney Company, Inc. JCP 17-May-13 18-Mar-13 Annual Management 1j Elect Director Myron E. Ullman, III Yes For For Aristotle/Saul Opportunity Fund J. C. Penney Company, Inc. JCP 17-May-13 18-Mar-13 Annual Management 1k Elect Director Mary Beth West Yes For For Aristotle/Saul Opportunity Fund J. C. Penney Company, Inc. JCP 17-May-13 18-Mar-13 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund J. C. Penney Company, Inc. JCP 17-May-13 18-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Management 1 Approve Financial Statements and Statutory Reports Yes For For Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Management 2 Approve Consolidated Financial Statements and Statutory Reports Yes For For Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Management 3 Approve Allocation of Income and Dividends of EUR 2.34 per Share Yes For For Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Management 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Yes For For Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Management 5 Reelect Thierry Desmarest as Director Yes For For Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Management 6 Reelect Gunnar Brock as Director Yes For For Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Management 7 Reelect Gerard Lamarche as Director Yes For For Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Management 8 Elect Charles Keller and Philippe Marchandise as Representative of Employee Shareholders to the Board Yes For For Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Management 9 Approve Remuneration of Directors in the Aggregate Amount of EUR 1.40 Million Yes For For Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Management 10 Authorize up to 0.75 Percent of Issued Capital for Use in Stock Option Plan Yes For For Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Management 11 Approve Employee Stock Purchase Plan Yes For For Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Share Holder 12 Approve the Establishment of an Independent Ethics Committee Yes Against Against Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Share Holder 13 Approve to Link Remuneration to Positive Safety Indicators Yes Against Against Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Share Holder 14 Acquire the Diversity Label Yes Against Against Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Share Holder 15 Approve Nomination of Employees Representative to the Remuneration Committee Yes Against Against Aristotle/Saul Opportunity Fund Total SA FP F92124100 17-May-13 09-Apr-13 Annual/Special Share Holder 16 Allow Loyalty Dividends to Long-Term Registered Shareholders Yes Against Against Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 1a Elect Director James A. Bell Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 1b Elect Director Crandall C.Bowles Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 1c Elect Director Stephen B. Burke Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 1d Elect Director David M. Cote Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 1e Elect Director James S. Crown Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 1f Elect Director James Dimon Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 1g Elect Director Timothy P. Flynn Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 1h Elect Director Ellen V. Futter Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 1i Elect Director Laban P. Jackson, Jr. Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 1j Elect Director Lee R. Raymond Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 1k Elect Director William C. Weldon Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 4 Provide Right to Act by Written Consent Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Management 5 Amend Executive Incentive Bonus Plan Yes For For Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Share Holder 6 Require Independent Board Chairman Yes Against Against Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Share Holder 7 Stock Retention/Holding Period Yes Against Against Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Share Holder 8 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity Yes Against Against Aristotle/Saul Opportunity Fund JPMorgan Chase & Co. JPM 46625h100 21-May-13 22-Mar-13 Annual Share Holder 9 Report on Lobbying Payments and Policy Yes Against Against Aristotle/Saul Opportunity Fund Martin Marietta Materials, Inc. MLM 23-May-13 15-Mar-13 Annual Management Elect Director C. Howard Nye Yes For For Aristotle/Saul Opportunity Fund Martin Marietta Materials, Inc. MLM 23-May-13 15-Mar-13 Annual Management Elect Director Laree E. Perez Yes For For Aristotle/Saul Opportunity Fund Martin Marietta Materials, Inc. MLM 23-May-13 15-Mar-13 Annual Management Elect Director Dennis L. Rediker Yes For For Aristotle/Saul Opportunity Fund Martin Marietta Materials, Inc. MLM 23-May-13 15-Mar-13 Annual Management 2 Adopt Majority Voting for Uncontested Election of Directors Yes For For Aristotle/Saul Opportunity Fund Martin Marietta Materials, Inc. MLM 23-May-13 15-Mar-13 Annual Management 3 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund Martin Marietta Materials, Inc. MLM 23-May-13 15-Mar-13 Annual Management 4 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Management 1a Elect Director F. Duane Ackerman Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Management 1b Elect Director Francis S. Blake Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Management 1c Elect Director Ari Bousbib Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Management 1d Elect Director Gregory D. Brenneman Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Management 1e Elect Director J. Frank Brown Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Management 1f Elect Director Albert P. Carey Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Management 1g Elect Director Armando Codina Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Management 1h Elect Director Bonnie G. Hill Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Management 1i Elect Director Karen L. Katen Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Management 1j Elect Director Mark Vadon Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Management 4 Approve Executive Incentive Bonus Plan Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Management 5 Amend Omnibus Stock Plan Yes For For Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Share Holder 6 Prepare Employment Diversity Report Yes Against Against Aristotle/Saul Opportunity Fund The Home Depot, Inc. HD 23-May-13 25-Mar-13 Annual Share Holder 7 Adopt Stormwater Run-off Management Policy Yes Against Against Aristotle/Saul Opportunity Fund UDR, Inc. UDR 23-May-13 25-Mar-13 Annual Management Elect Director Katherine A. Cattanach Yes For For Aristotle/Saul Opportunity Fund UDR, Inc. UDR 23-May-13 25-Mar-13 Annual Management Elect Director Eric J. Foss Yes For For Aristotle/Saul Opportunity Fund UDR, Inc. UDR 23-May-13 25-Mar-13 Annual Management Elect Director Robert P. Freeman Yes For For Aristotle/Saul Opportunity Fund UDR, Inc. UDR 23-May-13 25-Mar-13 Annual Management Elect Director Jon A. Grove Yes For For Aristotle/Saul Opportunity Fund UDR, Inc. UDR 23-May-13 25-Mar-13 Annual Management Elect Director James D. Klingbeil Yes For For Aristotle/Saul Opportunity Fund UDR, Inc. UDR 23-May-13 25-Mar-13 Annual Management Elect Director Lynne B. Sagalyn Yes For For Aristotle/Saul Opportunity Fund UDR, Inc. UDR 23-May-13 25-Mar-13 Annual Management Elect Director Mark J. Sandler Yes For For Aristotle/Saul Opportunity Fund UDR, Inc. UDR 23-May-13 25-Mar-13 Annual Management Elect Director Thomas W. Toomey Yes For For Aristotle/Saul Opportunity Fund UDR, Inc. UDR 23-May-13 25-Mar-13 Annual Management 2 Ratify Auditors Yes For For Aristotle/Saul Opportunity Fund UDR, Inc. UDR 23-May-13 25-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Bunge Limited BG G16962105 24-May-13 28-Mar-13 Annual Management 1a Elect Director Bernard de La Tour d'Auvergne Lauraguais Yes For For Aristotle/Saul Opportunity Fund Bunge Limited BG G16962105 24-May-13 28-Mar-13 Annual Management 1b Elect Director William Engels Yes For For Aristotle/Saul Opportunity Fund Bunge Limited BG G16962105 24-May-13 28-Mar-13 Annual Management 1c Elect Director L. Patrick Lupo Yes For For Aristotle/Saul Opportunity Fund Bunge Limited BG G16962105 24-May-13 28-Mar-13 Annual Management 1d Elect Director Soren Schroder Yes For For Aristotle/Saul Opportunity Fund Bunge Limited BG G16962105 24-May-13 28-Mar-13 Annual Management 2 Ratify Deloitte & Touche LLP as Auditors and Authorize Board to determine the independent auditor's fees Yes For For Aristotle/Saul Opportunity Fund Bunge Limited BG G16962105 24-May-13 28-Mar-13 Annual Management 3 Advisory Vote to Ratify Named Executive Officers' Compensation Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 1 Approve Consolidated and Standalone Financial Statements Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 2 Approve Discharge of Board Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 3 Renew Appointment of Deloitte as Auditor Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 4 Approve Updated Balance Sheets to Benefit from New Tax Regulation Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 5 Approve Allocation of Income and Dividends Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 6 Authorize Capitalization of Reserves for Scrip Dividends Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 7 Authorize Capitalization of Reserves for Scrip Dividends Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 8 Reelect Luis Suárez de Lezo Mantilla as Director Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 9 Reelect María Isabel Gabarró Miquel as Director Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 10 Ratify Appointment by Co-option of and Reelect Manuel Manrique Cecilia as Director Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 11 Elect Rene Dahan as Director Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 12 Amend Article 45 Re: Board Remuneration Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 13 Approve Remuneration of Directors Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 14 Advisory Vote on Remuneration Policy Report Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 15 Authorize Issuance of Non-Convertible Bonds/Debentures and Other Debt Securities Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 16 Amend Article 38 Re: Executive Committee Yes For For Aristotle/Saul Opportunity Fund Repsol SA REP E8471S130 30-May-13 29-Apr-13 Annual Management 17 Authorize Board to Ratify and Execute Approved Resolutions Yes For For Aristotle/Saul Opportunity Fund Daiichi Sankyo Co. Ltd. J11257102 21-Jun-13 16-May-13 Annual Management 1 Approve Allocation of Income, with a Final Dividend of JPY 30 Yes For For Aristotle/Saul Opportunity Fund Daiichi Sankyo Co. Ltd. J11257102 21-Jun-13 16-May-13 Annual Management Elect Director Shoda, Takashi Yes For For Aristotle/Saul Opportunity Fund Daiichi Sankyo Co. Ltd. J11257102 21-Jun-13 16-May-13 Annual Management Elect Director Nakayama, Joji Yes For For Aristotle/Saul Opportunity Fund Daiichi Sankyo Co. Ltd. J11257102 21-Jun-13 16-May-13 Annual Management Elect Director Ogita, Takeshi Yes For For Aristotle/Saul Opportunity Fund Daiichi Sankyo Co. Ltd. J11257102 21-Jun-13 16-May-13 Annual Management Elect Director Hirokawa, Kazunori Yes For For Aristotle/Saul Opportunity Fund Daiichi Sankyo Co. Ltd. J11257102 21-Jun-13 16-May-13 Annual Management Elect Director Sato, Yuuki Yes For For Aristotle/Saul Opportunity Fund Daiichi Sankyo Co. Ltd. J11257102 21-Jun-13 16-May-13 Annual Management Elect Director Hirabayashi, Hiroshi Yes For For Aristotle/Saul Opportunity Fund Daiichi Sankyo Co. Ltd. J11257102 21-Jun-13 16-May-13 Annual Management Elect Director Ishihara, Kunio Yes For For Aristotle/Saul Opportunity Fund Daiichi Sankyo Co. Ltd. J11257102 21-Jun-13 16-May-13 Annual Management Elect Director Kanazawa, Ichiro Yes For For Aristotle/Saul Opportunity Fund Daiichi Sankyo Co. Ltd. J11257102 21-Jun-13 16-May-13 Annual Management Elect Director Sugiyama, Seiji Yes For For Aristotle/Saul Opportunity Fund Daiichi Sankyo Co. Ltd. J11257102 21-Jun-13 16-May-13 Annual Management Elect Director Sakai, Manabu Yes For For Aristotle/Saul Opportunity Fund Daiichi Sankyo Co. Ltd. J11257102 21-Jun-13 16-May-13 Annual Management 3 Approve Annual Bonus Payment to Directors Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management 1 Approve Allocation of Income, with a Final Dividend of JPY 7 Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management 2 Amend Articles To Amend Provisions on Preferred Shares to Comply with Basel III - Remove Provisions on Class 3 Preferred Shares to Reflect Cancellation Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Okihara, Takamune Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Wakabayashi, Tatsuo Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Hirano, Nobuyuki Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Tanaka, Masaaki Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Yuuki, Taihei Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Hamakawa, Ichiro Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Kagawa, Akihiko Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Toyoizumi, Toshiro Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Okamoto, Junichi Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Araki, Saburo Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Noguchi, Hiroyuki Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Tokunari, Muneaki Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Araki, Ryuuji Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Watanabe, Kazuhiro Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Elect Director Kawamoto, Yuuko Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Appoint Statutory Auditor Mikumo, Takashi Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Appoint Statutory Auditor Okamoto, Kunie Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Appoint Statutory Auditor Ikeda, Yasushi Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management Appoint Statutory Auditor Kojima, Hideo Yes For For Aristotle/Saul Opportunity Fund Mitsubishi UFJ Financial Group J44497105 27-Jun-13 28-Mar-13 Annual Management 5 Amend Deep Discount Stock Option Plan Approved at 2007 AGM and Approve Adjustment to Aggregate Compensation Ceilings for Directors and Statutory Auditors Yes For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date August 1, 2013 * Print the name and title of each signing officer under his or her signature.
